Title: From Thomas Jefferson to John Jay, 23 April 1786
From: Jefferson, Thomas
To: Jay, John



Sir
London April 23. 1786.

In my letter of Mar. 12. I had the honour of explaining to you the motives which had brought me to this place. A joint letter from Mr. Adams and myself, sent by the last packet, informed you of the result of our conferences with the Tripoline minister. The conferences with the minister of Portugal have been drawn to a greater length than I expected. However, every thing is now agreed and the treaty will be ready for signature the day after tomorrow. I shall set out for Paris the same day. With this country nothing is done; and that nothing is intended to be done on their part admits not the smallest doubt. The nation is against any change of measures; the ministers are against it, some from principle, others from subserviency; and the king more than all men is against it. If we take a retrospect to the beginning of the present reign we observe that amidst all the changes of ministry no change of measures with respect to America ever took place: excepting only at the moment of the peace, and the minister of that moment was immediately removed. Judging of the future by the past, I do not expect a change of disposition during the present reign, which bids fair to be a long one as the king is healthy and temperate. That he is persevering we know. If he ever changes his plan it will be in consequence of events which neither himself nor his ministers at present place among those which are probable. Even the opposition dares not open their lips in favor of a connection with us, so unpopular would be the topic. It is not that they think our commerce unimportant to them. I find that the merchants here set sufficient value on it. But they are sure of keeping it on their own terms. No better proof can be shewn of the security in which the ministers think themselves on this head, than that they have not thought it worth while to give us a conference on the subject, tho’ on my arrival we exhibited to them our commission, observed to them that it would expire on the 12th. of the next month, and that I had come over on purpose to see if any arrangements could be made before that time. Of the two months which then remained, 6 weeks have elapsed without one scrip of a pen, or one word from a minister except a vague proposition at an accidental meeting. We availed of ourselves even of that to make another essay to extort some sort of declaration from the court. But their silence is invincible. But of all this, as well as of the proceedings in the negociation with Portugal, in  formation will be given you by a joint letter from Mr. Adams and myself. The moment is certainly arrived when, the plan of this court being out of all doubt, Congress and the states may decide what their own measures should be.
The Marquis of Lansdowne spoke of you in very friendly terms and desired me to present his respects to you in the first letter I should write. He is thoroughly sensible of the folly of the present measures of this country, as are a few other characters about him. Dr. Price is among these, and is particularly disturbed at the present prospect. He acknowleges however that all change is desperate; which weighs the more as he is intimate with Mr. Pitt. This small band of friends, favorable as it is, does not pretend to say one word in public on our subject.
I have the honor to be with sentiments of the highest esteem and respect Sir your most obedient & most humble servt.,

Th: Jefferson

